Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 6/28/2021 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
2.	The information disclosure statement (IDS) submitted on 11/19/2021 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
3.	The information disclosure statement (IDS) submitted on 12/16/2021 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
4.	The information disclosure statement (IDS) submitted on 03/30/2022 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
5.	The information disclosure statement (IDS) submitted on 03/30/2022 (2) was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
6.	The information disclosure statement (IDS) submitted on 6/21/2022 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
7.	The information disclosure statement (IDS) submitted on 6/21/2022 (2) was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
8.	The information disclosure statement (IDS) submitted on 8/25/2022 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
9.	The information disclosure statement (IDS) submitted on 10/4/2022 was filed after the mailing date of the application on 6/11/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/688,819.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/688,819 contain every element of claims 1-20 of the instant application and such anticipate claims 1-20 of the instant application.
3.	This is a provisional obviousness-type double patenting rejection since the conflicting claims have not yet been patented. The mapping of the rejected claims of the instant application to the copending application is as follows:
Claim 1 in the instant application #17/345,817 corresponds to claim 1 in the co-pending application #16/688,819. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pothering (US Patent Pub. 20110125737).


As per claims 1, 10 and 19: Pothering discloses a building system comprising one or more memory devices configured to store instructions thereon, the instructions causing one or more processors to (see abstract):
store a graph data structure in a data storage device, the graph data structure comprising a plurality of nodes representing a plurality of entities and a plurality of edges between the plurality of nodes representing a plurality of relationships between the plurality of entities, wherein the plurality of entities include a first entity representing one of a person, place, or piece of equipment of the building, wherein a second entity of the plurality of entities represents a software component that operates outside the space graph, wherein the software component performs operations for the person, place, or piece of equipment of the building indicated by one or more edges of the plurality of edges relating the first entity to the second entity (Paragraph 33; When a projection query using the type projection 200 is applied to the instance space graph 100, the structure of the type projection 200 defines a set of instance types and relationship types for identifying areas of the instance space graph 100);
identify the one or more edges relating the first entity to the second entity to determine that the software component performs the operations for the person, place, or piece of equipment; and cause the software component to execute and perform the operations for the person, place, or piece of equipment (Paragraph 33; two areas are identified. These two areas are then included in the resultant subgraph 300. The first identified area includes computer 120A according to first instance type 220A, the hard drive 150A according to the instance type 220B, the operating system 140A according to the instance type 220C, and the incident report 130A according to the instance type 220D. The second identified area includes computer 120D according to first instance type 220A, the hard drive 150B according to the instance type 220B, the operating system 140D according to the instance type 220C, and the incident report 130C according to the instance type 220D).
As per claims 2 and 11: The building system of claim 1, wherein the instructions cause the one or more processors to:
receive building data from one or more building data sources (Paragraph 41; receives a type projection 200. The type projection 200 can be represented as a graph describing a hierarchy of instance types connected by relationship types. The graph represents the structure, or arrangement of relationships, to be matched and retrieved from the instance store 440);
generate the plurality of relationships between the plurality of nodes based on the building data, wherein the plurality of relationships comprises a pair of relationships between the first entity and the second entity of the plurality of entities representing two different types of relationships, wherein the pair of relationships comprises a first relationship between the first entity and the second entity and a second relationship between the second entity and the first entity (Paragraph 33; two areas are identified. These two areas are then included in the resultant subgraph 300. The first identified area includes computer 120A according to first instance type 220A, the hard drive 150A according to the instance type 220B, the operating system 140A according to the instance type 220C, and the incident report 130A according to the instance type 220D. The second identified area includes computer 120D according to first instance type 220A, the hard drive 150B according to the instance type 220B, the operating system 140D according to the instance type 220C, and the incident report 130C according to the instance type 220D); and
update the space graph by causing the space graph to store the plurality of nodes representing the plurality of entities and the plurality of edges between the plurality of nodes representing the plurality of relationships (Paragraph 33; When a projection query using the type projection 200 is applied to the instance space graph 100, the structure of the type projection 200 defines a set of instance types and relationship types for identifying areas of the instance space graph 100).
As per claims 3 and 12: The building system of claim 1, wherein the instructions cause the one or more processors to:
ingest data values of building data into the space graph, the data values associated with the plurality of entities (Paragraph 24); and
perform one or more operations with the space graph based on both the plurality of relationships of the plurality of entities and the data values (Paragraph 24; The instances and relationship information within the instance store 440 may be represented as an instance space graph 100. Each node of an instance space graph can represent an instance. For example, a first node of the instance space graph 100 represents a seed 110 as the root of the instance space graph 100. The seed 110 represents an instance, such as a service request, computer group, or so forth. The seed 110 may also represent the whole of the instances associated with the seed 110).
As per claims 4 and 13: The building system of claim 1, wherein the instructions cause the one or more processors to:
receive new building data from one or more building data sources (Paragraph 41; receives a type projection 200. The type projection 200 can be represented as a graph describing a hierarchy of instance types connected by relationship types. The graph represents the structure, or arrangement of relationships, to be matched and retrieved from the instance store 440);
generate, based on the new building data, a new relationship between the first entity and the second entity (Paragraph 33; two areas are identified. These two areas are then included in the resultant subgraph 300. The first identified area includes computer 120A according to first instance type 220A, the hard drive 150A according to the instance type 220B, the operating system 140A according to the instance type 220C, and the incident report 130A according to the instance type 220D. The second identified area includes computer 120D according to first instance type 220A, the hard drive 150B according to the instance type 220B, the operating system 140D according to the instance type 220C, and the incident report 130C according to the instance type 220D); and
update the space graph with the new relationship by causing the space graph to store a new edge between a first node of the plurality of nodes representing the first entity and a second node of the plurality of nodes representing the second entity (Paragraph 33; When a projection query using the type projection 200 is applied to the instance space graph 100, the structure of the type projection 200 defines a set of instance types and relationship types for identifying areas of the instance space graph 100).
As per claims 5 and 14: The building system of claim 1, wherein the plurality of nodes include a third node representing a control algorithm;
wherein the plurality of edges include one or more particular edges between the third node and a node of the plurality of nodes of the software component indicating that the software component operates based on the control algorithm (Paragraph 34; For an area of the instance space graph 100 to match the type projection 200 during the type projection query, the instances within the instance space graph 100 can be within the corresponding instance types 220A-220D of the type projection 200).
As per claim 6, 15 and 20: The building system of claim 1, wherein the software component is an artificial intelligence agent that performs artificial intelligence operations for at least one of the person, place, or piece of equipment of the building (Paragraph 33; two areas are identified. These two areas are then included in the resultant subgraph 300. The first identified area includes computer 120A according to first instance type 220A, the hard drive 150A according to the instance type 220B, the operating system 140A according to the instance type 220C, and the incident report 130A according to the instance type 220D. The second identified area includes computer 120D according to first instance type 220A, the hard drive 150B according to the instance type 220B, the operating system 140D according to the instance type 220C, and the incident report 130C according to the instance type 220D).
As per claim 7 and 16: The building system of claim 1, wherein the software component performs the operations based on at least a portion of the plurality of nodes or a portion of the plurality of edges (Paragraph 33; When a projection query using the type projection 200 is applied to the instance space graph 100, the structure of the type projection 200 defines a set of instance types and relationship types for identifying areas of the instance space graph 100).
As per claim 8 and 17: The building system of claim 1, wherein the plurality of nodes include a third node representing one or more operating settings for the first entity;
wherein the plurality of edges include one or more particular edges between the third node and a node of the software component indicating that the software component generates the one or more operating settings (Paragraph 33; When a projection query using the type projection 200 is applied to the instance space graph 100, the structure of the type projection 200 defines a set of instance types and relationship types for identifying areas of the instance space graph 100).
As per claim 9 and 18: The building system of claim 8, wherein a fourth node of the plurality of nodes is linked by a particular edge of the plurality of edges to another node of the plurality of nodes that represents a device that operates based on the one or more operating settings (Paragraph 34; For an area of the instance space graph 100 to match the type projection 200 during the type projection query, the instances within the instance space graph 100 can be within the corresponding instance types 220A-220D of the type projection 200).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D BROWN/Primary Examiner, Art Unit 2433